IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-77,028


BRITTANY MARLOWE HOLBERG, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE DENIAL OF APPELLANT'S MOTION FOR
ORDER TO ARRANGE SECURE TRANSFER OF HOLBERG FOR
NEUROIMAGING TESTING FILED IN CAUSE NO. 11492C
IN THE 251ST DISTRICT COURT
RANDALL COUNTY


Per Curiam.

O P I N I O N


	This is a direct appeal of the denial of appellant's motion for an order to arrange
secure transfer of appellant for neuroimaging testing filed in the 251st District  Court of
Randall County, Cause No. 11492C, styled The State of Texas v. Brittany Marlowe
Holberg.  Appellant has now filed a notice "withdraw[ing] her appeal" of this ruling.  The
appeal is, therefore, dismissed. 
Do not publish
Delivered:  	January 15, 2014